PER CURIAM.
We accepted review of Del Sol v. State, 537 So.2d 693 (Fla.3d DCA 1989), because the decision was certified to be in conflict with Kibler v. State, 501 So.2d 76 (Fla. 5th DCA 1987). This Court has now issued an opinion disapproving the opinion of the Fifth District Court of Appeal in Kibler. Kibler v. State, 546 So.2d 710 (Fla.1989). The decision below is consistent with our recent opinion in Kibler, and there is no longer any conflict of decisions. We, therefore, discharge the petition for review.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.